Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBX STIPULATED AND AGREED, by and between counsel for the plaintiffs herein and the Assistant Attorney General for the United States, defendant, subject to the approval of the Oourt:
1. The merchandise marked “A” and initialed BS by Examiner B. Strumin-ski consists of Sodium Perborate, exported from West Germany, which was appraised on the basis of foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938.
2. It is claimed that there is no foreign value as defined, supra, for such or similar merchandise, and that the merchandise should have been appraised on the basis of export value, as defined in section 402(d) of the Tariff Act of 1930, as amended, supra.
3. The merchandise and issues are the same in all material respects as the merchandise and issues in United States v. Philipp Brothers Chemicals, Inc., A.R.D. 134 (decided June 13,1961), wherein it was held that no foreign value as defined in section 402(c), supra, existed for such or similar merchandise, and that the proper basis of appraisement was export value, as defined in section 402(d), supra.
4. The record in United States v. Philipp Brothers Chemicals, Inc., A.R.D. 134, be incorporated in the record herein.
5. At the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale and sold to all purchasers in the principal market of West Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost for all containers and coverings of whatever nature *434and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was the price listed
below for the period indicated:
Date of exportation Price per 100 lbs.
October 14,1058 through July 22,1959 $12.30 per 100 lbs., less ocean freight and insurance
July 23, 1959 through August 30, 1960 $11.20 per 100 lbs., less ocean freight and insurance
September 1, 1960 through May 15, 1961 $10.50 per 100 lbs., less ocean freight and insurance
6. These appeals may be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise herein involved and that such values, on the respective dates of exportation, are as indicated in the stipulation of submission herein as follows:
Date of exportation October 14, 1958 through July 22, 1959 Price per 100 lbs. $12.30 per 100 lbs., less ocean freight and insurance
July 23,1959, through August 30, 1960 $11.20 per 100 lbs., less ocean freight and insurance
September 1,1960, through May 15, 1961 $10.50 per 100 lbs., less ocean freight and insurance
Judgment will be rendered accordingly.